Case 2:18-cv-03208-PD Document 29 Filed 01/08/20 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF PENNSYLVANIA, No. 2:18-cv-03208-PD
GOVERNOR TOM WOLF,

ATTORNEY GENERAL JOSH SHAPIRO, |

and PENNSYLVANIA STATE POLICE,

Plaintiffs,
v.

DEFENSE DISTRIBUTED,
DEFCAD, GHOST GUNNER
and CODY WILSON,

Defendants.

Entry of Appearance and Withdrawal of Appearance
I. Entry of Appearance: Charles O. Beckley, II.
Please enter my appearance as counsel of record for all of the defendants in this action.
This appearance is being entered in conjunction with the withdrawal of Douglas T. Gould as

counsel of record for all of the defendants in this action.

Date: January 8, 2020. Respectfully submitted,

/s/ Charles O. Beckley, II
BECKLEY & MADDEN, LLC
212 North Third Street, Suite 301
P. O. Box 11998

Harrisburg, Pennsylvania 17108
(717) 233-7691

checkley@pa.net

Counsel for Defendants
Case 2:18-cv-03208-PD Document 29 Filed 01/08/20 Page 2 of 3

Il. Withdrawal of Appearance: Douglas Gould.

Please notice that I have become associated with a new law firm as indicated below, and
please withdraw my appearance as counsel of record for all of the defendants in this action. This
withdrawal is being entered in conjunction with the appearance of Charles O. Beckley, II, as

counsel of record for all of the defendants in this action.

Date: January 8, 2020. Respectfully submitted,

/s/ Douglas Gould
LINDE LAW GROUP

12693 New Brittany Blvd.
Fort Myers, FL 33907

(239) 939-7100
dgould@lindelawgroup.com

Counsel for Defendants
Case 2:18-cv-03208-PD Document 29 Filed 01/08/20 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that on this 8th day of January, 2020, a copy of the foregoing Entry and
Withdrawal of Appearance was served on all Counsel of record via the Court’s CM/ECF system.

/s! Charles O. Beckley, Il
BECKLEY & MADDEN, LLC
212 North Third Street, Suite 301
P. O. Box 11998

Harrisburg, PA 17108-1998
(717) 233-7691 (Telephone)
(717) 233-3740 (Facsimile)
cbeckley(@pa.net
